DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.  The claims are drawn to a water based pigment dispersant comprising a pigment, a polymer dispersant and an aqueous medium.  The polymer dispersant is a water-insoluble polymer comprising carboxyl groups that are at least partially neutralized with an alkali metal hydroxide, and having a cross-linked structure obtained by reacting a part of the carboxyl groups with a water-insoluble polyfunctional epoxy compound.  The water-insoluble polymer has an acid value of 200-320 mgKOH/g. The dispersion has various criteria based on the neutralization degree, crosslinking degree and acid value.
The claims are allowable over the closest prior art as noted below:
Tsuru et al (US 2004/0030002) teaches an aqueous dispersion which includes a pigment (Abstract) and a polymer particle (Abstract).  The polymer is water-insoluble comprising ([0101]) carboxyl groups that are partially neutralized with an alkali metal hydroxide ([0106]).  However, it fails to teach that the polymer is cross-linked by reacting a part of the carboxyl groups with a water-insoluble polyfunctional epoxy compound.
Yoshida et al (US 2011/0102529) teaches a water based in for inkjet printing (Abstract) which incorporates a cross-linked water-insoluble polymer.  However, it fails to teach the various criteria based on the neutralization degree, crosslinking degree and acid value.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764